        Case 1:19-cv-11409-GBD-SN Document 43 Filed 08/21/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                    8/21/2020


JOHN WALDEN,

                                            Petitioner,               19-CV-11409 (GBD)(SN)

                          -against-                                            ORDER

SUPERINTENDENT WALCOTT,
ORLEANS CORRECTIONAL FACILITY,

                                            Respondent.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

         Pro se petitioner John Walden filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254 on December 12, 2019 (the “Petition”) against Superintendent Walcott of the

Orleans Correctional Facility (“Respondent”). Respondent properly entered an appearance on

February 20, 2020, and filed an affidavit of service of the appearance on the docket. ECF No. 8.

On March 19, 2020, Petitioner filed a motion to strike Respondent’s appearance for failing to

include an affidavit of service and requested that the Court order Respondent to answer. ECF No.

16. Petitioner also argued that he was not “on notice of a new [r]eturn date” and that the “time to

extend was untimely.” Id. Over Petitioner’s objection, the Court subsequently granted a first

request by Respondent for an extension of time to answer the Petition. See ECF No. 12. The

Court granted a second request for an extension of time to respond and Respondent filed a

motion to dismiss the Petition on May 11, 2020. ECF Nos. 21, 24. Respondent filed a certificate

of service of the motion and supporting papers on May 11, 2020. ECF No. 28. Because

Respondent’s appearance was proper, Petitioner received notice of the appearance, and

Respondent has timely moved to dismiss the Petition, Petitioner’s motion to strike is DENIED.
       Case 1:19-cv-11409-GBD-SN Document 43 Filed 08/21/20 Page 2 of 3




       Petitioner subsequently filed a “Notice of Motion Pursuant to Rule 12(b)(6)” on June 15,

2020, and an amended version of that filing on July 7, 2020. The Court construes Petitioner’s

July 7, 2020 submission to be his Opposition to Respondent’s motion to dismiss the Petition.

Respondent did not submit a Reply in further support of its motion. Therefore, the Petition is

fully briefed. The Court did not order supplemental briefing and does not require further briefing

at this time; the Court will decide the Petition on the papers without a hearing.

       Finally, since the Petition became fully briefed, Petitioner has submitted numerous letters

seeking various forms of relief and status updates. First, Petitioner makes several requests for

telephone calls or a “mandatory conference” with the Court as “required by rule 16(b) and rule

26(f).” See, e.g., ECF Nos. 40–42. These requests are denied. Under Local Civil Rule 16.1,

matters involving habeas corpus petitions, such as the Petition, are exempted from the mandatory

scheduling order required by Rule 16(b) and therefore do not require a meeting of the parties

under Rule 26(f). Second, Petitioner requests the Court amend the docket sheet to accurately

reflect the dates of his filings, to notify Respondent of Petitioner’s 12(b)(6) motions, and to set a

“return date” for those motions. Petitioner’s requests to the Court to amend the docket sheet are

also denied. Because the Respondent receives notifications of electronic filing through the

Electronic Case Filing system, there is no record on the docket that the Respondent received

notice of each filing. The Court has, however, independently reviewed the docket sheet and

found no errors.




                                                  2
       Case 1:19-cv-11409-GBD-SN Document 43 Filed 08/21/20 Page 3 of 3




       The Clerk of Court is respectfully directed to fulfill Petitioner’s most recent request for a

copy of the docket sheet, to mail a copy of this Order to the Petitioner, and to terminate the

motion at ECF No. 16.

SO ORDERED.



DATED:         August 21, 2020
               New York, New York




                                                 3
